IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,739



                  EX PARTE BENJAMIN CHASE CAPPS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 39,504-A IN THE 188TH DISTRICT COURT
                           FROM GREGG COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

felony DWI, enhanced with a prior felony conviction, and was sentenced to twenty years’

imprisonment.

       Applicant contends his trial counsel’s representation denied him the opportunity to

prosecute a direct appeal from this conviction and sentence. Trial counsel filed an affidavit
                                                                                             2

with the trial court regarding the claim, and based on the affidavit and applicable law, the

trial court has entered findings of fact and recommends that Applicant be allowed the

opportunity to pursue an out-of-time appeal. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim.

App. 1988); Ex parte Galvan, 770 S.W.2d 822 (Tex. Crim. App. 1989); Ex parte Crow, 180
S.W.3d 135 (Tex. Crim. App. 2005).

       We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Cause No. 39,504-A from the 188th District Court

of Gregg County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

       Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All

time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal,

he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.




Delivered: February 29, 2012
Do not publish